NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    NOV 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT

In re: QDOS, INC.,                                  No.   19-60066

                   Debtor,                          BAP No. 18-1301

------------------------------
                                                    MEMORANDUM*
QDOS, INC.,

                   Appellant,

  v.

MATTHEW HAYDEN; et al.,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Taylor, Faris, and Spraker, Bankruptcy Judges, Presiding

                                 Submitted November 18, 2020**
                                     Pasadena, California

Before: RAWLINSON and HUNSAKER, Circuit Judges, and ENGLAND,***

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
District Judge.

      QDOS, Inc. (QDOS) appeals an order of the Bankruptcy Appellate Panel

(BAP) reversing the bankruptcy court’s dismissal of the involuntary bankruptcy

petition filed against QDOS and remanding for further proceedings.1 QDOS asserts

that the BAP’s order is a final, appealable order because it alters the status quo and

the rights of the parties. We determine de novo whether we have jurisdiction to

consider an appeal from the BAP and conclude that we lack jurisdiction in this

case. Gugliuzza v. FTC (In re Gugliuzza), 852 F.3d 884, 889 (9th Cir. 2017).

      Only BAP orders that alter the status quo and fix the “rights and obligations

of the parties” are final, appealable orders. Ritzen Grp., Inc. v. Jackson Masonry,

LLC, 140 S. Ct. 582, 588 (2020) (internal quotation and citation omitted). Orders

remanding a case for additional substantive proceedings or “for further fact-finding

will rarely have this degree of finality, unless the remand order is limited to

ministerial tasks.” In re Gugliuzza, 852 F.3d at 897.

      The BAP remanded this matter for the bankruptcy court to conduct further

proceedings on key issues, including: (1) determining whether QDOS can establish

that 11 U.S.C. § 303(b)(1)’s numerosity requirement applied: (2) allowing the

petitioning creditors to conduct discovery; and (3) affording other creditors the



1
  We grant appellees’ request to take judicial notice of the bankruptcy court’s
tentative ruling dismissing the involuntary petition.

                                           2
opportunity to join the involuntary petition.

      The BAP’s decision may have altered the existing state of affairs by

reversing the bankruptcy court’s dismissal of the involuntary petition and

remanding for further proceedings, but it did not “fix[] the rights and obligations of

the parties” as is required for an order to be final under § 158(a). Ritzen Grp., Inc.,

140 S. Ct. at 588 (internal quotation and citation omitted). Therefore, we lack

jurisdiction, and this appeal is

      DISMISSED.




                                           3